Citation Nr: 1608334	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	Kenneth LaVan Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified at a September 2015 Travel Board hearing held before the undersigned; a transcript of the hearing is of record.  

The Veteran initially filed a claim for service connection for PTSD with depression.  During the Board hearing, the Veteran requested to broaden his claim to include schizophrenia.  To encompass all disabilities potentially related to the Veteran's psychiatric symptoms, the Board recharacterizes the claim to be service connection for an acquired psychiatric disorder.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board has reviewed the Veteran's electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds an additional VA examination necessary to decide the Veteran's claim.

In the RO's March 2012 SOC, the RO conceded that the Veteran's assignment in Vietnam resulted in fear of in-service hostile military or terrorist activity.  The Veteran appeared for a VA examination in May 2010; however, the examiner found no diagnosis of PTSD, but diagnosed schizophrenia paranoid type.  The record does not contain a diagnosis of PTSD.  VA treatment records from the Miami, Florida VAMC support that the Veteran has been treated for alcohol and drug dependence, and has suffered from anxiety.  The Veteran has also indicated that he suffers from depression.  

During the Board hearing, the Veteran stated that he suffered symptoms of schizophrenia within a year of separation from service, although he was diagnosed years after separation from service.  He testified that he first had awareness of experiencing auditory hallucinations while hitchhiking in the Arizona desert around December 1971, within a year of separation from service.  The Board finds a VA examination necessary to opine as to the Veteran's mental health diagnoses, and indicate if these diagnoses were incurred in, aggravated by or otherwise etiologically related to the Veteran's service, and if the symptoms of the Veteran's psychiatric disorder likely had onset within a year of separation from service. 

The examiner is also asked to opine as to if the Veteran suffered from a preexisting mental disorder impacted by service.  In the Veteran's entrance examination, the Veteran checked both the yes and no boxes for suffering from palpitation or pounding heart, frequent trouble sleeping, and loss of memory or amnesia.  He also checked yes, indicating that he had been a patient in a mental hospital.  He indicated he was treated from 1967 to 1968 in St. Joseph's Hospital, "Main St. Pat.," by Dr. Patella; it is unclear if this was the mental health hospitalization he was indicating.  During the Board hearing, the Veteran's brother testified to the Veteran entering a mental hospital, he did not exactly recall the time period.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records and request permission from the Veteran to associate any outstanding private treatment records or ask that the Veteran submit the records himself.  

Particular attention is directed to treatment records dated 1967 to 1968 from St. Joseph's Hospital, "Main St. Pat.," by Dr. Patella.

All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above is complete, schedule a psychiatric VA examination. The entire claims file should be made available to the examiner, who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

In conjunction with the examination: 

(a)  Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD. 

The RO has conceded that this Veteran suffered fear of hostile military or terrorist activity while in Vietnam.  The examiner should comment upon the link between the current symptomatology and the Veteran's fear of hostile military or terrorist activity while in Vietnam. 

(b)  The examiner should state all psychiatric diagnoses, including but not limited to PTSD, schizophrenia, anxiety and depression.  For each mental disability diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability had its onset during or within a year of separation from active service, including as due to the aforementioned stressor, is otherwise etiologically related to service, and/or was permanently aggravated by active service.

(c)  The examiner should opine as to whether there clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran suffered from a psychiatric disorder before entering service, and if so, if there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not aggravated by his active service.  Further, the examiner is asked to opine as to whether any increase in psychiatric disability was due to the natural progress of the disease.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Thereafter, the issue of service connection for an acquired psychiatric disability should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




